Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.2 INVESTMENT MANAGEMENT TRUST AGREEMENT This INVESTMENT MANAGEMENT TRUST AGREEMENT (this Agreement) is made as of , 2007, by and between China Holdings Acquisition Corp. (the Company) and [ ] (the Trustee). WHEREAS, the Companys Registration Statement on Form S-1, No. 333-145085 (the Registration Statement), for its initial public offering of securities (the IPO) has been declared effective as of the date hereof by the Securities and Exchange Commission (the Effective Date); and WHEREAS, Citigroup Global Markets Inc. is acting as the representative (the Representative) of the underwriters in the IPO pursuant to an underwriting agreement between the Company and the Representative (the Underwriting Agreement); and WHEREAS, as described in the Companys Registration Statement, and in accordance with the Companys Amended and Restated Certificate of Incorporation, upon execution of this Agreement or as promptly thereafter as practicable, the Company shall deliver to the Trustee an amount equal to the sum of (i) $97,950,000 of the net proceeds of the IPO, including $3,000,000 in deferred underwriting compensation (or $112,350,000 of the net proceeds, including $3,450,000 in deferred underwriting compensation, if the over-allotment option is exercised in full) and (ii) $2,750,000 of the proceeds from the Companys issuance and sale in a private placement of 2,750,000 warrants issued to its founding stockholders to be deposited and held in a trust account for the benefit of the Company and the holders of the Companys common stock, par value $0.001 per share, issued in the IPO (the Companys Public Stockholders). The amount to be delivered to the Trustee is referred to herein as the Property, and the parties for whose benefit the Trustee shall hold the Property are referred to together with the Company as the Beneficiaries; and WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal to $3,000,000 ($3,450,000, if the underwriters over-allotment option is exercised in full) (or the amount specified in a notice pursuant to Paragraph 2(d) hereof) is attributable to deferred underwriting commissions that will become payable by the Company to the Representative upon the consummation of an Initial Business Combination (as defined in the Companys Amended and Restated Certificate of Incorporation) (the Deferred Discount); and WHEREAS, the Company and the Trustee desire to enter into this Agreement to set forth the terms and conditions pursuant to which the Trustee shall hold the Property; NOW, THEREFORE, in consideration of the premises herein contained and other good and valuable consideration, the sufficiency of which is hereby acknowledged, the parties agree as follows: 1. Agreements and Covenants of Trustee. The Trustee is hereby appointed to serve as Trustee hereunder, and the Trustee hereby agrees to act as Trustee upon the terms and conditions set forth herein. The Trustee hereby agrees and covenants to: (a) Hold the Property in trust for the Beneficiaries in accordance with the terms of this Agreement, in a segregated trust account (the Trust Account) established by the Trustee at JP Morgan Chase; (b) Manage, supervise and administer the Trust Account subject to the terms and conditions set forth herein; (c) In a timely manner, upon the written instruction of the Company, to invest and reinvest the Property only in U.S. government securities within the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended (the Investment Company Act), with a maturity of 180 days or less or in money market funds selected by the Company which invest principally in either short-term securities issued or guaranteed by the United States having a rating in the highest investment category granted thereby by a recognized credit rating agency at the time of acquisition or tax exempt municipal bonds issued by governmental entities located within the United States or otherwise meeting the conditions under Rule 2a-7 under the Investment Company Act; (d) Collect and receive, when due, all principal and income arising from the Property, which shall become part of the Property, as such term is used herein; (e) Promptly notify the Company and Citigroup Global Markets Inc. of all communications received by it with respect to any Property requiring action by the Company; (f) Supply any necessary information or documents as may be requested by the Company in connection with the Companys preparation of the tax returns for the Company and Trust Account; (g) Participate in any plan or proceeding for protecting or enforcing any right or interest arising from the Property if, as and when instructed by the Company to do so; and (h) Render to the Company and to such other person as the Company may instruct monthly written statements of the activities of and amounts in the Trust Account reflecting all receipts and disbursements of the Trust Account. 2. Agreements and Covenants of the Company. The Company hereby agrees and covenants to: (a) Give all instructions to the Trustee hereunder in writing, signed by the Companys Chief Executive Officer or President. In addition, except with respect to its duties under Paragraph 3, the Trustee shall be entitled to rely on, and shall be protected in relying on, any verbal or telephonic advice or instruction which it in good faith believes to be given by any one of the persons authorized above to give written instructions, provided that the Company shall promptly confirm such instructions in writing; (b) Hold the Trustee harmless and indemnify the Trustee from and against any and all expenses, including reasonable counsel fees and disbursements, or loss suffered by the Trustee in connection with any action, suit or other proceeding brought against the Trustee involving any claim, or in connection with any claim or demand which in any way arises out of or relates to 2 this Agreement, the services of the Trustee hereunder, or the Property or any income earned from investment of the Property, except for expenses and losses resulting from the Trustees gross negligence or willful misconduct.
